Case 4:20-cr-00037-ALM-CAN Document 1 Filed 02/12/20 Page 1 of 3 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS T-                     FEB 12 2020
                                   SHERMAN DIVISION
                                                                                Clerk U.S. Dfefrfcf Court
                                                                                        exas Eastern
 UNITED STATES OF AMERICA                    § SEALED
                                             §
 V.                                          § Case No. 4:20CR 7
                                             § Judge
 DAVID WAYNE LABELLE (1)                     §
      a/k/a Super Dave                       §
 CRAIG BEASON (2)                            §


                                      INDICTMENT
      THE UNITED STATES GRAND JURY CHARGES:

                                       COUNT ONE

                                                 Violation: 21 U.S.C. § 846 (Conspiracy
                                                 to Possess with Intent to Distribute
                                                 Methamphetamine)

         That from sometime on or about April 25, 2019, and continuously thereafter up to

in or around September 2019, in the Eastern District of Texas and elsewhere, David

Wayne Labelle and Craig Beason, did knowingly and intentionally combine, conspire,

and agree with each other and other persons known and unknown to the United States

Grand Jury, to knowingly and intentionally possess with the intent to distribute a substance

or mixture containing a detectable amount of methamphetamine, in violation of 21 U.S.C.

§ 841(a)(1).

        In violation of 21 U.S.C. § 846.




Indictment
Page 1
Case 4:20-cr-00037-ALM-CAN Document 1 Filed 02/12/20 Page 2 of 3 PageID #: 2



             NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE
       As a result of committing the offenses charged in this Indictment, the defendant

shall forfeit to the United States, pursuant to 21 U.S.C. § 853, all property used to commit

or facilitate the offenses, proceeds from the offenses, and property derived from proceeds

obtained directly or indirectly from the offenses.


                                                     A TRUE BILL



                                                     GRAND JURY FOREPERSON

JOSEPH D. BROWN
UNITED STATES ATTORNEY

                                                            - fujz-o
ANAND'VARAD,                                         Date
G.R. JACKSON

Atto eys for the United States




Indictment
Page 2
Case 4:20-cr-00037-ALM-CAN Document 1 Filed 02/12/20 Page 3 of 3 PageID #: 3



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 UNITED STATES OF AMERICA §                               SEALED

 v.                               §                       CaseNo. 4:20CR37
                                              §           Judge AACIIt
 DAVID WAYNE LABELLE (1) §
    a/k/a Super Dave §
 CRAIG REASON (2) §



                                  NOTICE OF PENALTY
Violation: 21 US.C. § 846

Penalty: Imprisonment for a term of not more than 20 years, a fine not to exceed $1
             million, or both; and a term of supe sed release of at least three years.

               If it is shown that the defendant committed such violation after a prior
               conviction for a felony drug offense has become final, not more than 30
               years, a fine not to exceed $2 million, or both; a term of supervised release
               of at least 6 years.


Special
Assessment: $100.00




Notice of Penalty
Page 1
